PER CURIAM.
This motion is based upon various grounds,only two of which it is necessary for us to consider. The first is that there are two grounds of attachment stated, each of which is incon-sistent with the other, and the same facts could not establish both propositions. It is impossible for us to tell which ground the judge" who granted the attachment considered to be established by the affidavits. In the next place, the allegations in the affidavit in-regard to fraudulent action upon the part of the defendant are entirely conclusions of the affiant, no facts whatever being set up on which such conclusions rest. These facts must be set up, in order' to enable the court to determine whether the conclusions derived by the affiant are well founded. The order should be reversed, with $10 costs and disbursements, and the motion to vacate attachment granted, with $10 costs.